MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                        Mar 23 2018, 9:55 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean C. Mullins                                          Curtis T. Hill, Jr.
Crown Point, Indiana                                     Attorney General of Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lawrence Paul Whitfield,                                 March 23, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1711-CR-2613
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Samuel L. Cappas,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         45G04-1705-F4-21



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1711-CR-2613 | March 23, 2018           Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Lawrence Paul Whitfield (Whitfield), appeals his

      aggravated five-year sentence following a guilty plea to robbery, a Level 5

      felony, Ind. Code § 35-42-5-1(1).


[2]   We affirm.


                                                   ISSUE
[3]   Whitfield presents us with one issue on appeal, which we restate as: Whether

      the aggravated sentence is inappropriate in light of the nature of the offense and

      Whitfield’s character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On April 3, 2017, nineteen-year-old Whitfield and a friend knocked on the door

      of sixty-seven-year-old Charles Hicks’ (Hicks) residence. When Hicks, a family

      friend, opened the door, Whitfield and his friend “forced” themselves into the

      home. (Appellant’s App. Vol. II, p. 9). Inside, Whitfield “began threatening

      [Hicks] and took his phone and wallet containing $87.” (Appellant’s App. Vol.

      II, p. 9). Then, Whitfield walked Hicks to the bank where Whitfield “forced

      [Hicks] to withdraw money from his account.” (Appellant’s App. Vol. II, p. 9).

      Hicks withdrew $30, of which Whitfield took half. At the bank, Hicks

      managed to warn the teller that he was being held against his will and police

      were called.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1711-CR-2613 | March 23, 2018   Page 2 of 6
[5]   On May 3, 2017, the State filed an Information, charging Whitfield with

      burglary, a Level 4 felony; robbery, a Level 5 felony; residential entry, a Level 6

      felony; and kidnapping, a Level 6 felony. On September 13, 2017, pursuant to

      a plea agreement with the State, Whitfield pled guilty to Level 5 felony robbery,

      with all other charges to be dismissed and sentencing left open to the trial court.

      On October 11, 2017, the trial court conducted a sentencing hearing and

      sentenced Whitfield to an aggravated sentence of five years, with three years

      executed, one year in community corrections, and one year suspended to

      probation.


[6]   Whitfield now appeals. Additional facts will be provided if necessary.


                              DISCUSSION AND DECISION
[7]   Whitfield contends that the trial court’s imposition of an aggravated sentence

      was inappropriate in light of his character and the nature of the offense. He

      requests us to reduce his sentence to be a mitigated, suspended sentence, served

      on probation. The Indiana Constitution authorizes appellate review and

      revision of criminal sentences. Ind. Const. art. 7, §§ 4, 6. If, after due

      consideration of the trial court’s decision, we find the sentence inappropriate in

      light of the nature of the offense and the character of the defendant, we may

      revise the sentence accordingly. Ind. Appellate Rule 7(B). In assessing whether

      a sentence is inappropriate, appellate courts may take into account whether a

      portion of the sentence is suspended or otherwise crafted using the variety of

      sentencing tools available to the trial court. Davidson v. State, 926 N.E.2d 1023,

      1025 (Ind. 2010). The defendant bears the burden of persuading this court that
      Court of Appeals of Indiana | Memorandum Decision 45A03-1711-CR-2613 | March 23, 2018   Page 3 of 6
      his or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

      (Ind. 2006).


[8]   Whitfield pled guilty to robbery as a Level 5 felony. “The advisory sentence is

      the starting point the Legislature selected as appropriate for the crime

      committed.” Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). The sentencing

      range for a Level 5 felony is a “fixed term of between one (1) and six (6) years,

      with the advisory sentence being three (3) years.” I.C. § 35-50-2-6(b). Here, the

      trial court imposed an aggravated sentence of five years.


[9]   The “nature of the offense” prong compares the defendant’s actions with the

      required showing to sustain a conviction under the charged offense.” Anderson

      v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans. denied. Looking at the

      circumstances before us, we note that Whitfield forced himself into the home of

      an elderly family friend and threatened him into handing over his phone and

      wallet, containing $87. After robbing Hicks in his own residence, Whitfield

      escorted him to the bank and forced him to withdraw $30, of which Whitfield

      took half. The trial court summarized the situation succinctly as:


              This crime was not necessarily about the amount of money. This
              crime is about invading someone’s home and manipulating him
              and intimidating him and invading his privacy. A man’s home is
              supposed to be his castle. You broke that rule. You are a
              situation of the young and the strong preying on the weak and
              the old.


      (Sent. Transcript p. 25).


      Court of Appeals of Indiana | Memorandum Decision 45A03-1711-CR-2613 | March 23, 2018   Page 4 of 6
[10]   In considering Whitfield’s character, it is appropriate to examine his criminal

       history. See Bryant v. State, 841 N.E.2d 1154, 1156-57 (Ind. 2006). Although

       still young, Whitfield has already amassed a criminal record, which includes at

       least eleven contacts with law enforcement. The trial court reflected during the

       sentencing hearing:


               You know, so then look at your presentence report. You had
               two juvenile cases. And then starting in 2015, you get – as an
               adult, you get disorderly conduct, criminal trespass, an auto
               theft, criminal damage to property, this burglary/robbery,
               another disorderly conduct, another criminal trespass, failure to
               return to lawful detention. And the theft is a misdemeanor. As
               the State points out 11 [contacts with the juvenile justice system].
               So nine were after you assured [the juvenile trial court judge] that
               you weren’t going to do anything. So nine times, from my
               perspective, you broke that vow to him. And you stand here in
               front of me making the same vow. I’ve got to tell you, your
               credibility is not too good with me, because you have [a] pattern
               of not conforming yourself to the norms of society.


       (Sent. Tr. pp. 23-24). Whitfield has received probation, deferments, and pre-

       trial work release, but has violated the trial court’s gifts of leniency numerous

       times. In fact, the record reflects that during pre-trial detention in the instant

       case, Whitfield failed to report back to community corrections after leaving for

       a job interview on June 15, 2017. We have frequently held that criminal history

       and frequent contact with the criminal justice system reflects negatively on

       one’s character. See, e.g., Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App.

       2007) (concluding that although the defendant’s criminal history was not

       aggravating “to a high degree,” it was still a poor reflection on his character).

       Court of Appeals of Indiana | Memorandum Decision 45A03-1711-CR-2613 | March 23, 2018   Page 5 of 6
       Even by pleading guilty to a Level 5 felony, Whitfield received a substantial

       benefit already as he was facing a sentencing exposure of seventeen years.


[11]   We are not persuaded by Whitfield’s argument that he “never took advantage

       of the victim’s ‘feeble’ stature, or otherwise exerted his own ‘athletic build’ on

       the victim by means of preying on the weak. Instead, it would appear that

       Whitfield simply gave instructions to the victim, which the victim then

       followed.” (Appellant’s Br. p. 8). This is merely an attempt to shift the blame

       to where it does not belong: the victim. We cannot find anything redeeming

       about Whitfield’s character, such as substantial virtuous traits or persistent

       examples of good behavior, which could suggest a downward revision of his

       sentence. Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). Accordingly,

       based on Whitfield’s character and the nature of the offense, his aggravated

       sentence was not inappropriate.


                                             CONCLUSION
[12]   Based on the foregoing, we conclude that the trial court’s imposition of an

       aggravated sentence is not inappropriate in light of the nature of the offense and

       Whitfield’s character.


[13]   Affirmed.


[14]   May, J. and Mathias, J. concur




       Court of Appeals of Indiana | Memorandum Decision 45A03-1711-CR-2613 | March 23, 2018   Page 6 of 6